EXHIBIT 10.31


PERFORMANCE RESTRICTED STOCK UNIT AWARD CERTIFICATE


Non-transferable


GRANT TO




(“Grantee”)


by Genuine Parts Company (the “Company”) of


[___] Performance Restricted Stock Units (the “Units")


convertible into shares of its common stock, par value $1.00 per share
(“Stock”).


The Units are granted pursuant to and subject to the provisions of the Genuine
Parts Company 2015 Incentive Plan (the “Plan”) and to the terms and conditions
set forth on the following page (the “Terms and Conditions”). By accepting the
Units, Grantee shall be deemed to have agreed to the Terms and Conditions set
forth in this Award Certificate and the Plan. Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.


Unless accelerated in accordance with the Plan or as provided in Section 2 of
the Terms and Conditions, the Units will be earned (but subject to continued
time-based vesting as set forth in the Terms and Conditions) based on the
Company’s achievement of the following performance goal for the year ending
December 31, 2018 (the “Performance Goal”):


Actual Pre-Tax Profit as a Percent of Target*
GPC
Actual Pre-Tax Profit*
Actual Units Earned**
Percent of Units Earned**
less than 90%
$XX,XXX,XXX
0
0%
90%
$XX,XXX,XXX
X,XXX
50%
100%
$XX,XXX,XXX
X,XXX
100%
110%
$XX,XXX,XXX
X,XXX
150%



* GPC pre-tax profit target for the year ending December 31, 2018 is $XX,XXX,XXX


**Straight line interpolation is used to determine percent of Units earned when
actual level is between two points.




IN WITNESS WHEREOF, Genuine Parts Company, acting by and through its duly
authorized officers, has caused this Certificate to be executed as of the Grant
Date, as indicated below.


GENUINE PARTS COMPANY


By: _____________________________________________        Jennifer L. Ellis
Corporate Secretary
Grant Date: May 1, 2018
                







TERMS AND CONDITIONS




1.    Grant of Units. The Company hereby grants to the Grantee named on page 1
hereof (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Genuine Parts Company 2015 Incentive Plan (the
“Plan”) and in this award certificate (this “Certificate”), the right to earn
the number of restricted stock units indicated on page 1 hereof which, if and to
the extent earned, will represent the right to receive an equal number of shares
of the Company’s $1.00 par value Stock, subject to vesting and the other terms
set forth in this Certificate (the “Units”).


2.    Vesting of Earned Units. The number of Units earned will be based on the
Company’s achievement of the Performance Goal. The earned Units will vest and
become non-forfeitable on the earliest to occur of the following (each, a
“Vesting Date”):
(a)
as to all of the earned Units, on the third anniversary of the Grant Date,
subject to Grantee’s Continuous Service on such date;

(b)
as to a Pro Rata Amount (as defined below) of the earned Units, on the
termination of Grantee’s Continuous Service by reason of Grantee’s Early
Retirement (as defined below) after December 31, 2018 (and the remainder of the
Units shall be forfeited);

(c)
as to all of the earned Units, on the termination of Grantee’s Continuous
Service by reason of Grantee’s Retirement (as defined below) after December 31,
2018;

(d)
as to all of the earned Units, on the termination of Grantee’s Continuous
Service by reason of Grantee’s death or Disability;

(e)
as to all of the earned Units, on the occurrence of a Change in Control, unless
the Units are assumed by the surviving entity or otherwise equitably converted
or substituted in connection with the Change in Control; or

(f)
as to all of the earned Units, if the Units are assumed by the surviving entity
or otherwise equitably converted or substituted in connection with a Change in
Control, on the termination of Grantee’s employment by the Company without Cause
or Grantee resigns for Good Reason (as defined below) within two years after the
effective date of the Change in Control.



If, prior to December 31, 2018, a Vesting Date occurs as a result of (i) the
termination of Grantee’s Continuous Service by reason of Grantee’s death or
Disability pursuant to Section 2(d) above, or (ii) a Change in Control pursuant
to Section 2(e) above, then Grantee shall be deemed to have earned and shall
vest in 100% of the Units.
  
If Grantee’s employment terminates prior to the Vesting Date for any reason
other than as described in (b), (c), (d) or (f) above, Grantee shall forfeit all
right, title and interest in and to the then unvested Units as of the date of
such termination and the unvested Units will be reconveyed to the Company
without further consideration or any act or action by Grantee.


3.    Conversion to Stock. Unless the Units are forfeited prior to the Vesting
Date as provided in Section 2 above, the earned Units will be converted to
shares of Stock on the earlier of (i) the effective date of a Change in Control,
unless the Units are assumed by the surviving entity or otherwise equitably
converted or substituted in connection with the Change in Control) or (ii) the
third anniversary of the Grant Date (the “Conversion Date”). The shares of Stock
will be registered in the name of Grantee as of the Conversion Date, and
statements of book entry notation of the shares of Stock in the name of Grantee
shall be delivered to Grantee or Grantee’s designee upon request of Grantee as
soon as practicable after the Conversion Date.


4.    Limitation of Rights. The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a shareholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the Units. Nothing
in this Certificate shall interfere with or limit in any way the right of the
Company or any affiliate to terminate Grantee’s service at any time, nor confer
upon Grantee any right to continue in the service of the Company or any
affiliate.


5.    Dividend Equivalents. If any dividends or other distributions are paid
with respect to the Company’s Stock while the earned Units are outstanding
(i.e., after December 31, 2018, and before the Conversion Date), the dollar
amount or fair market value of such dividends or distributions with respect to
the number of shares of Stock then underlying the Units shall be converted into
additional Units in Grantee’s name, based on the Fair Market Value of the Stock
as of the date such dividends or distributions were payable, and such additional
Units shall be subject to the same forfeiture and transfer restrictions and
deferral terms as apply to the Units with respect to which they relate. Upon
conversion of the Units into shares of Stock at the Conversion Date or any
applicable deferral termination date, Grantee will obtain full voting and other
rights as a shareholder of the Company.


6.    Restrictions on Transfer. No right or interest of Grantee in the Units may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or an affiliate, or shall be subject to any lien, obligation, or
liability of Grantee to any other party other than the Company or an affiliate.
The Units are not assignable or transferable by Grantee other than by will or
the laws of descent and distribution.


7.    Payment of Taxes. Where applicable, Grantee will pay to the Company or
make other arrangements satisfactory to the Company regarding payment of, any
federal, state and local taxes of any kind (including social insurance
contributions, payroll taxes and other related taxes, if any) required by law to
be withheld with respect to such amount. Unless otherwise determined by the
Committee, the withholding requirement will be satisfied by withholding shares
of Stock having a Fair Market Value on the date of withholding equal to the
amount required to be withheld in accordance with applicable tax requirements.
The obligations of the Company under this Certificate will be conditional on
such payment or arrangements, and the Company, and, where applicable, its
subsidiaries will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to Grantee.
    
8.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.


9.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.


10.    Compensation Adjustment and Clawback. If, at any time prior to the
Conversion Date, the Company and its auditors determine that the number of Units
deemed earned was calculated on financial results that were subsequently
restated or otherwise was based on materially incorrect data, the Committee has
full discretion to adjust the number of Units that will convert to actual shares
of Stock on the Conversion Date to reflect the correct number of Units that
would have been earned based on the restated or corrected financial results. In
addition, if at any time after the Conversion Date, the Company and its auditors
determine that the number of Units that converted to actual shares of Stock on
the Conversion Date was calculated on financial results that were subsequently
restated or otherwise was based on materially incorrect data, the Committee may,
in its discretion, direct the Company to recover from Grantee an amount (based
on the fair market value of the shares of Stock underlying the Units as of the
Conversion Date), equal to the incremental compensation in excess of the
compensation that would have been earned based on the restated or corrected
financial results.


11.    Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.


12.    Severability. If any one or more of the provisions contained in this
Certificate are invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


13.    Notice. Notices and communications under this Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:


Genuine Parts Company
2999 Wildwood Parkway
Atlanta, Georgia 30339
Attn: Secretary


or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.


14.    Code Section 409A. This Certificate shall be interpreted and administered
in a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Code and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code).


15.    Defined Terms. For purposes of this Certificate, the following terms
shall have the following meanings:


(a)
“Early Retirement” shall mean Grantee’s voluntary termination of employment with
the Company or an Affiliate after attaining age 55 and before attaining age 65,
with at least 10 years of Continuous Service with the Company.



(b)
“Good Reason” has the meaning, if any, assigned such term in the employment,
consulting, severance or similar agreement, if any, between Grantee and the
Company or an Affiliate; provided, however, that if there is no such employment,
consulting, severance or similar agreement in which such term is defined, “Good
Reason” as used herein shall not apply to the Units under this Certificate.



(c)
“Pro Rata Amount” shall mean the number of Units (rounded to the nearest whole
number) equal to the product of (i) the number of Units that were earned based
on the Company’s achievement of the Performance Goal, times (ii) a fraction, the
numerator of which is the number of whole months between the May 1, 2018 grant
date and the date of the Participant’s Early Retirement, and the denominator of
which is 36.



(d)
“Retirement” shall mean Grantee’s voluntary termination of employment with the
Company or an Affiliate after attaining age 65.





